Citation Nr: 0948198	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  05-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder.

2.  Entitlement to a total disability rating based upon 
individual unemployability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to April 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for 
a psychiatric disorder, to include bipolar disorder.  He 
further contends that he is entitled to total disability 
rating based on individual unemployability (TDIU).  After 
reviewing the claims folder, the Board concludes that 
additional evidence is necessary in order to comply with VA's 
duty to notify and assist the Veteran.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002 & Supp. 2009).

In November 2008, the Veteran underwent a VA examination in 
connection with his current claim.  After a review of the 
claims file, as well as records included in the VA 
Computerized Patient Record System, and upon a mental status 
examination, the VA examiner opined 

[t]his [Veteran] meets criteria for 
bipolar disorder.  He has no documented 
history of bipolar disorder prior to his 
joining the military.  Upon review of his 
pre-military psychiatric records and of 
his examination today, it is the 
examiner's opinion that his bipolar 
disorder is at least as likely as not a 
result of service in the military.

The record reflects that in February 2009, the RO requested 
that the November 2008 VA examiner reconcile the above 
medical opinion with the medical evidence included in the 
claims file.  Thereafter, in an April 2009 addendum to the 
November 2008 VA examination report, the VA examiner opined

I have clearly reviewed my examination 
and the [Veteran's] [claims file] again, 
and it should be noted that the diagnosis 
of bipolar disorder in this [V]eteran is 
established and not in question.  It is 
also clear from the [Veteran's] history 
that his first psychiatric episode in 
relation to the bipolar disorder occurred 
in 1994, approximately three years after 
[the Veteran's] discharge from the 
military.  

There is a history of two previous 
psychiatric hospitalizations prior to 
joining the military, which occurred at 
age 15 in 1981 when this [V]eteran, then 
an adolescent, was admitted to [a private 
hospital] for psychiatric reasons at age 
15.  The diagnosis given at least on one 
admission was adjustment disorder with 
depressed mood.  It is my opinion it is 
likely that this admission was prodrome 
of his now established bipolar disorder.  

The rationale for the most recent 
examination on 11/13/08, should add that 
his current diagnosis of bipolar disorder 
is at least as likely as not aggravated 
or exacerbated by military service.   

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Moreover, a preexisting disorder will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease or disorder.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).

Ultimately, it is unclear whether the Veteran's psychiatric 
disorder, to include bipolar disorder, was caused or 
aggravated by his military service.  First, in rendering the 
November 2008 medical opinion, the VA examiner failed to 
provide a supporting rationale for the opinion that "[the 
Veteran's] bipolar disorder is at least as likely as not a 
result of service in the military."  The VA examiner stated 
only that "[t]his [Veteran] meets criteria for bipolar 
disorder.  He has no documented history of bipolar disorder 
prior to his joining the military."  The VA examiner failed 
to identify specific events in service that caused the 
Veteran's psychiatric disorder, to include bipolar disorder.

Thereafter, in April 2009, in accordance with the RO's 
February 2009 request, the VA examiner reviewed the November 
2008 VA examination report, as well as the Veteran's claims 
file, and provided another medical opinion.  However, in 
rendering the opinion that the Veteran's current diagnosis 
of bipolar disorder was at least as likely as not aggravated 
or exacerbated by military service, the VA examiner again 
failed to provide a supporting rationale.  The VA examiner 
stated only that "it is likely that this admission [to a 
psychiatric hospital] was prodrome of [the Veteran's] now 
established bipolar disorder."  The VA examiner failed to 
identify the specific events in service that aggravated the 
Veteran's currently diagnosed psychiatric disorder, to 
include bipolar disorder, beyond its natural progression.
The United States Court of Appeals for Veterans Claims has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Littke v. Derwinski, 
1 Vet. App. 90, 93 (1990) (noting that remand may be 
required if record before the Board contains insufficient 
medical information for evaluation purposes); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  In the present case, 
clarification is required as to whether the Veteran's 
currently diagnosed psychiatric disorder, to include bipolar 
disorder, was caused or aggravated by his military service.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board cannot substitute its own judgment 
for that of a medical professional).

Additionally, the issue of entitlement to TDIU is 
inextricably intertwined with the resolution of the claim for 
entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, because entitlement to TDIU 
requires consideration of the effect on employability of all 
service-connected disabilities. Accordingly, appellate review 
of the Veteran's TDIU claim must be deferred because the 
issue of entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder, is inextricably 
intertwined and must first be addressed by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that issues are inextricably intertwined and must be 
considered together when a decision concerning one could have 
a significant impact on the other).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be asked to complete 
and return to the RO an updated VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability.

2.  The RO must contact the VA examiner 
who provided the November 2008 and April 
2009 medical opinions, and request that 
the VA examiner provide supplemental 
opinions with supporting rationales for 
both of the above opinions.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the VA 
examiner.

With respect to the November 2008 medical 
opinion, the VA examiner must state 
whether the Veteran's current psychiatric 
disorder, to include bipolar disorder, is 
a direct result of the Veteran's military 
service from October 1986 to April 1991.  
The VA examiner must identify any specific 
service treatment records that indicate 
the onset of the Veteran's current 
psychiatric disorder, to include bipolar 
disorder.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  

With respect to the April 2009 medical 
opinion, the VA examiner must state, in 
light of the Veteran's history of 
psychiatric hospitalizations prior to 
military service, whether any preexisting 
psychiatric disorder, to include bipolar 
disorder, was aggravated by service, by 
events subsequent to service, or has 
simply increased in severity due to the 
natural progression of the disorder.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  If 
the VA examiner opines that the Veteran's 
psychiatric disorder, to include bipolar 
disorder, was aggravated by military 
service, the VA examiner must identify the 
specific service treatment records that 
show an increase in severity of the 
preexisting disorder beyond its natural 
progression, that indicates aggravation of 
the preexisting disorder, and whether the 
preexisting disorder has resulted in his 
current psychiatric disorder.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  

The report prepared must be typed.  

3.  If the VA examiner who provided the 
November 2008 and April 2009 medical 
opinions is unavailable or unable to 
provide the requested opinions, the RO 
must provide the claims file to an 
appropriate VA examiner for a new VA 
opinion.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the requested opinion.  
After a review of the evidence of record, 
the examiner must render an opinion as to 
whether any currently diagnosed 
psychiatric disorder, to include bipolar 
disorder, was caused or aggravated by his 
military service.  If another examination 
is necessary to provide the requested 
opinions, the Veteran must be afforded 
another examination.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed. 

4.  If another examination is scheduled, 
the RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
